department of the treasury internal_revenue_service mail stop po box ae release number release date date ogden ut legend org name of org address date xx addr _ ess of or forg person to contact identification_number contact telephone number in reply refer to te_ge review staff uil dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons the org failed to establish that they meet the requirement for exemption under sec_501 sec_1 c - a and of the treasury regulations reads in part a civic organizations in general -a civic_league_or_organization may be exempt as an organization described in sec_501 if i it is not organized or operated for profit and ii it is operated exclusively for the promotion of social welfare promotion of social welfare i in general -an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements as a result of our recent audit of your organization's activities for the period ended december 20xx you did not respond to our requests for information to aid in our determination of whether you met the criteria for entities described in sec_501 if the code therefore we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx you are required to file form_1120 u s_corporation income_tax return these returns should be filed with the appropriate service_center for all years beginning after december 20xx form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penal or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you are required to file form_1120 with the appropriate internal revenue campus ty charged cannot exceed dollar_figure you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this __ person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours ‘marsha a ramirez director eo examinations department of the treasury internal_revenue_service mail stop po box ogden ut government entities division ' date legend org name of org date xx taxpayer_identification_number form tax_year s ended person to contac id number contact numbers telephone fax certified mail - retum receipt requested - dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable jaw and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a - declaratory jidgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal letter rev revenue service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedutes such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for'taxpayer advocate assistance if you prefer you may contact yout local taxpayer_advocate at taxpayer_advocate ifyou have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call we need to contact you thank you for your cooperation sincerely marsha ramitez director bo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886-a rev date schedule number or exhibit report of examination name of taxpayer december 20xx december 20xx tax identification_number year petiod ended org issue name tax exempt status per return per exam december 20xx legend org name of org address address date xx agent name of revenue_agent issue whether organization qualifies for exemption under sec_501 of the internal_revenue_code e e e e e e facts organization failed to file the required form_990 for the tax period s ending december 20xx and december 20xx organization failed to respond to the internal_revenue_service attempts to obtain information to perform an examination of form_990 for the above mentioned tax period the service requested information as follows september 20xx - organization was contacted during a compliance check they were told that they had bingo income in excess of dollar_figure and that they should file form_990 may 20xx - a follow-up letter was sent as part of the compliance check the organization was again advised to file form_990 the letter was sent certified and the receipt was signed on 20xx february 20xx - the compliance check was changed to an examination the organization was contacted by agent and various records and form 990s were requested april 20xx - a follow-up letter was sent certified mail a copy of the initial examination letter was attached which request records and form 990s the certified receipt was signed on 20xx april 20xx - the united_states postal service was sent a request to confirm the organization's address the postal service responded on 20xx stating that mail is delivered to address given -5 20xx - the organization was issued a report of examination revoking their exempt status due to lack of response the report was sent certified mail the organization was allowed days to respond no response was received law sec_1_61-1 of the regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page form 886-a rev date org report of examination schedule number or exhibit yeat petiod ended december 20xx december 20xx name of taxpayer tax identification_number sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all'time available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any intemal revenue law sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of cartying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render undet oath such statements make such other retums and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 of the regulations provides that every organization which has established its tight to exemption from tax whether or not it is requited to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one ot mote of the purposes specified in such section if an organization fails to meet either the otganizational test or the operational_test it is not exempt sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net earings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that a civic organization not organized for profit but operated exclusively for the promotion of social welfare is exempt from federal_income_tax sec_501 provides for the exemption from federal_income_tax of a post or organization of veterans of the united_states armed_forces if such post ot organization is organized in the united_states or any of its possessions a b _ at least percent of the members of which are past or present members of the armed fotces of the united_states and substantially_all of the other members of which ate individuals who ate cadets or ate spouses widows ot widowers of past or present members of the armed_forces_of_the_united_states or cadets and no part of the net eamings of which inutes to the benefit of any private_shareholder_or_individual c sec_1_501_c_19_-1 provides that an organization described in sec_501 of the code must be operated exclusively for one or more of the purposes listed in that section form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date org report of examination schedule number or exhibit year period ended december 20xx december 20xx name of taxpayer tax identification_number sec_1_501_c_19_-1 in order to be described in sec_501 an organization must be operated exclusively for one or mote of the following purposes to promote the social welfare of the community to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents to provide entertainment care and assistance to hospitalized veterans to catty on programs to perpetuate the memory of deceased veterans to conduct programs for religious charitable scientific literary or educational_purposes to sponsot or participate in activities of patriotic nature to provide insurance benefits for their members a m a m to ptovide social and recreational activities for their members sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if mote than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code sec_1_501_c_10_-1 of the regulations provides that a domestic fraternal beneficiary society order ot association will only qualify if it devotes its net eamings exclusively to religious charitable scientific literary educational and fraternal purposes rev_rul 1959_1_cb_627 concems an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records wete so incomplete that the organization was unable to fumish such statements the service held that the failure ot inability to file the required information retum or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions requited for the continuation of exempt status conclusion in accordance with the above-cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its lability for any unrelated_business_income_tax it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the intemal revenue code accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods after january 20xcx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer report of examination december 20xx december 20xx tax identification_number yeat period ended org in accordance with irm the effective date of the revocation will be the first day after the end of the 90-day period date publish no irs gov department of the treasury-internal revenue service form_886 a catalog number 20810w page
